           Case 4:18-cv-07503-HSG Document 30 Filed 04/09/19 Page 1 of 3



 1    E. Jeffrey Banchero (SBN 93077)
     ejb@bancherolaw.com
 2   BANCHERO LAW FIRM LLP
     601 California Street, 13th Floor
 3
     San Francisco, California 94108
 4   Telephone: (415) 398-7000
     Facsimile: (415) 484-7029
 5
     Attorneys for Plaintiff
 6   ANTHONY C. LUSTIG
 7
                                             UNITED STATES DISTRICT COURT
 8

 9                                       NORTHERN DISTRICT OF CALIFORNIA

10
                                                                         CASE NO. 18-CV-07503-HSG
11   ANTHONY C. LUSTIG,
                                                                         PLAINTIFF’S CERTIFICATION OF
12                    Plaintiff,                                         INTERESTED ENTITIES OR
                                                                         PERSONS
13           v.
14
     AZGEN SCIENTIFIC HOLDINGS PLC,
15
                      Defendant.
16

17

18
             Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons (i)
19
     have a financial interest in the subject matter in controversy or in a party to the proceeding, or (ii)
20
     have a non-financial interest in that subject matter or in a party that could be substantially affected
21
     by the outcome of this proceeding.
22
             Mehamood Hosein is believed to be a creditor of defendant.
23
             The following persons are believed to be shareholders of defendant:
24
             Paul Gray
25
             Luis Siemens
26
             Linda Carter
27

28
                                                                   -1-
     Plaintiff’s Certification of Interested Entities or Persons
     Case No. 18-CV-07503-HSG
           Case 4:18-cv-07503-HSG Document 30 Filed 04/09/19 Page 2 of 3



 1           James Cain
 2           Dick O’Leary
 3

 4                                                                 Respectfully Submitted,
 5
                                                                   BANCHERO LAW FIRM LLP
 6

 7                                                                 By:         /s/
                                                                   E. Jeffrey Banchero
 8
                                                                   Attorneys for Plaintiff
 9                                                                 Anthony C. Lustig
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                                   -2-
     Plaintiff’s Certification of Interested Entities or Persons
     Case No. 18-CV-07503-HSG
Case 4:18-cv-07503-HSG Document 30 Filed 04/09/19 Page 3 of 3
